Citation Nr: 1129977	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-24 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional low back disability, claimed to have resulted from VA outpatient care on July 2, 1980.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1955 to January 1975.

The matters of entitlement service connection for a left knee disability and to compensation under 38 U.S.C.A. § 1151 for additional low back disability, claimed to have resulted from VA outpatient care on July 2, 1980, are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from March 2007 and January 2008 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in July 2010, the Board upheld the RO's denials of service connection for a left knee disability and for compensation under 38 U.S.C.A. § 1151 for additional low back disability.  The Veteran appealed that decision to the Court.  In January 2011, the Court vacated the July 2010 Board decision and remanded the matter for readjudication consistent with instructions outlined in a January 2011 Joint Motion for Vacatur and Remand (Joint Motion) by the parties.  

The matter of service connection for a bilateral eye disability is before the Board on appeal from a June 2009 rating decision of the Huntington, West Virginia RO.  In June 2011 a hearing in this matter was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is not associated with the Veteran's claims file.  As an initial matter, the Board notes that the RO has not yet certified this appeal to the Board.  However, according to 38 C.F.R. § 19.35, certification serves an administrative purpose only and "does not serve to either confer or deprive the [Board] of jurisdiction over an issue."  As the Veteran has filed the necessary documents to perfect his appeal in his claim for service connection for a bilateral eye condition (see September 2010 VA Form 9, substantive appeal), this matter is presently before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.

The Board notes also that the record reflects the Veteran was represented by an attorney before the Court, but that Veterans of Foreign Wars of the United States continues to represent him in all matters before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required. 


REMAND

On March 2007 VA examination (conducted in association with the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for an additional low back disability), he reported that he was retired and "live[d] on Social Security disability."  As is noted in the January 2011 Joint Motion, VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  

In the instant case, the exact basis for the Veteran's award of SSA disability benefits is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the matters at issue.  A review of the record does not show that VA has attempted to secure the Veteran's SSA records (and there is no notice in the claims file that such records have been destroyed or are otherwise unavailable).  Therefore, and since SSA records are constructively of record, they must be sought.  

Regarding the claim of service connection for a bilateral eye disability, as was explained in the Introduction, although the Veteran perfected his appeal in this matter (and the matter is now before the Board), it has not yet been certified to the Board.  While certification is not necessary for the Board to have jurisdiction over an appeal, it seems clear from the record that this claim is still undergoing development at the RO.  In particular, after a June 2011 DRO hearing was held in this matter, additional information/development was sought from the Veteran.  He responded (also in June 2011) to the request and it does not appear that the RO has had an opportunity to consider his response.  See also 38 C.F.R. § 19.37.  Thus, the Board finds that the Veteran's claim of service connection for a bilateral eye disability is not yet ripe for Board review, but remains under the RO's jurisdiction until such time as it is fully developed and certified to the Board.

Accordingly, the case is REMANDED for the following:

1. 	The RO should obtain from SSA copies of any decision regarding the Veteran's claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. 	The RO should undertake any other development suggested by the development ordered above, and then re-adjudicate the claims of service connection for a left knee disability and for compensation under 38 U.S.C.A. § 1151 for an additional low back disability.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

3. 	The RO should also associate a copy of the June 2011 DRO hearing transcript with the record and complete its adjudication of the Veteran's claim of service connection for a bilateral eye condition.  Such issue should then be certified to the Board with proper notification provided to the Veteran and his representative in accordance with 38 C.F.R. §§ 19.35 and 19.36.  

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

